   Case: 1:18-cv-01812 Document #: 82-1 Filed: 02/21/20 Page 1 of 4 PageID #:386




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


ABDEL JABER SALEH,
                        Plaintiff,
                                                   CIVIL ACTION NO. 1:18-cv-01812
vs.

RANDY PFISTER, individually and in his             Hon. Sharon Johnson Coleman
official capacity as former Warden of              Hon. Magistrate Judge Mary M. Rowland
Statesville Correctional Center, Illinois
Department of Corrections; JOEY
DETHROW, individually and in his official
capacity as former Correctional Sergeant,
Illinois Department of Corrections; and
SHERWIN MILES, in his official capacity as
Warden of Statesville Correctional Center,
Illinois Department of Corrections,

               Defendants.


  PLAINTIFF ABDEL JABER SALEH’S FEDERAL RULE OF CIVIL PROCEDURE
 30(B)(6) DEPOSITION NOTICE TO ILLINOIS DEPARTMENT OF CORRECTIONS

       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Plaintiff Abdel Jaber Saleh, by its attorneys Reed Smith LLP, will take the deposition

of the Illinois Department of Corrections (IDOC), by oral examination of one or more persons

designated by IDOC with regard to the Topics set forth in Schedule A. The deposition will take

place at the offices of Reed Smith LLP, 10 South Wacker Drive, Chicago, Illinois 60606,

beginning at 9:00 a.m. on February 10, 2020, or at another mutually agreed upon time and place.

The deposition, if not completed on the specified date, will continue at another mutually agreed

upon time and place until such date as is necessary to complete the deposition. The testimony will

be recorded by stenographic means.
   Case: 1:18-cv-01812 Document #: 82-1 Filed: 02/21/20 Page 2 of 4 PageID #:387




Dated: December 20, 2019                     Respectfully submitted,

                                      By:    /s/ Caitlin Young__________________

                                             James A. Rolfes (ARDC No. 6200271)
                                             Caitlin O. Young (ARDC No. 6321768)
                                             Reed Smith LLP
                                             10 South Wacker Drive, 40th Floor
                                             Chicago, Illinois 60606
                                             T: (312) 207-1000
                                             F: (312) 207-6400
                                             coyoung@reedsmith.com

                                             Counsel for Plaintiff Abdel Jaber Saleh




                                       -2-
   Case: 1:18-cv-01812 Document #: 82-1 Filed: 02/21/20 Page 3 of 4 PageID #:388




                                            SCHEDULE A

        1.      IDOC’s investigation of, response to and determination regarding Mr. Saleh’s

September 13, 2017 grievance including, without limitation, identification of: persons

interviewed; documents reviewed; oral or written communications related to, and documents

generated as part of, the investigation, response and determination; and the actions of all IDOC

personnel in considering and reaching a determination about the grievance.


        2.      IDOC’s search for documents responsive to Mr. Saleh’s requests for production,

including without limitation, facts identified to support the assertion of an objection to any such

request as “unduly burdensome.”


        3.      IDOC’s search for, or destruction of, sign-in sheets for September 7, 2017 and

September 11, 2017 that include signatures for, or references to, Lieutenant Edward Jacob.


        4.      IDOC’s search for, or destruction of, documents or records reflecting Wayne

Newlin’s purchases from the commissary on September 7, 2017.


        5.      Identification of the times prisoners were taken to the commissary on September 7,

2017 and September 11, 2017, whether any prisoners on those dates were permitted to go to the

commissary on lines other than their cell block lines, and if so, for what reasons were prisoners

permitted to go to the commissary on a line other than their cell block line on September 7, 2017

and September 11, 2017.


        6.      IDOC’s policies or procedures related to prisoner requests to go to the commissary

on a line other than his cell block line.




                                               -3-
   Case: 1:18-cv-01812 Document #: 82-1 Filed: 02/21/20 Page 4 of 4 PageID #:389




                                CERTIFICATE OF SERVICE
        I, the undersigned attorney, hereby certify that I caused a true and correct copy of the
foregoing Plaintiff’s Federal Rule of Civil Procedure 30(b)(6) Deposition Notice to Illinois
Department of Corrections to be served via electronic mail and U.S. mail to each person
identified below:

       Maebetty Kirby
       Office of the Illinois Attorney General
       100 W. Randolph Street, Floor 13
       Chicago, IL 60601
       mkirby@atg.state.il.us


       Illinois Department of Corrections
       100 West Randolph, Suite 4-200
       Chicago, IL 60601
       DOC.ILNDNotices@doc.illinois.gov


DATED: December 20, 2019
                                             _/s/ Caitlin Young______________ ____
                                             Counsel for Plaintiff Abdel Jaber Saleh




                                                 -4-
